Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 2, 2015

                                     No. 04-15-00379-CV

                         IN THE INTEREST OF A.T.L., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00966
                        Honorable Antonia Arteaga, Judge Presiding

                                        ORDER
       In this accelerated appeal of an order terminating Appellant father’s parental rights,
Appellant timely filed a notice of appeal and a brief. Appellant’s brief was filed on August 11,
2015. The State’s brief was due on August 31, 2015. See TEX. R. APP. P. 38.6(b).
       On September 1, 2015, the State filed a first motion for an extension of time to file its
brief until September 21, 2015, and advised the court that the State will seek no further
extensions.
        The State’s motion is GRANTED. See id. R. 38.6(d). The State must file its brief with
this court by September 21, 2015.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court